

116 HR 8356 IH: Combatting University Research Theft Act of 2020
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8356IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Mr. Higgins of Louisiana introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Homeland Security to establish a task force on deterring and combating intellectual property theft by foreign nations at institutions of higher education and to require such institutions to have in place procedures and protocols to deter and combat such theft, and for other purposes.1.Short titleThis Act may be cited as the Combatting University Research Theft Act of 2020.2.Establishment of task force; certification requirement(a)Task force(1)In generalNot later than 1 year after the date of the enactment of this section, the Secretary of Homeland Security, acting through the Director of the National Intellectual Property Rights Coordination Center, shall establish a task force within the National Intellectual Property Rights Coordination Center to develop best practices for institutions of higher education receiving funding for applicable research from the Federal Government for implementing security procedures and protocols that deter and combat theft of intellectual property. (2)ReportNot later than 1 year after the establishment of the task force under paragraph (1), the Director of the National Intellectual Property Rights Coordination Center shall submit to institutions of higher education and Congress a report on the best practices developed by the task force under subsection (a). (b)Certification requirementEach entity of the Federal Government that provides after the date of the enactment of this section funds to an institution of higher education for applicable research shall, as a condition of providing such funds, require such institution to certify to such entity that the institution has procedures and protocols in place to deter and combat theft of intellectual property by foreign nations or agents.(c)DefinitionsIn this section:(1)Applicable researchThe term applicable research means research determined by the Director of the National Intellectual Property Rights Coordination Center to be applicable. (2)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).